DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, fails to define X2 in Applicant’s Formula 1A.  The Office has defined X2 to be equivalent to the scope as recited in [0012] the present national phase publication (i.e., X2 = N or C-[(L2)a2-(R2)b2]).
	Clarification is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (JP 2013-026529 A)
	Ito et al. discloses the following compound:

    PNG
    media_image1.png
    103
    103
    media_image1.png
    Greyscale

(page 22) such that X4 = O, b5-6 = 1, R5-6 = hydrogen, X1 = X3 = N, X2 = CH, a4 = 0, b4 = 1, R4 = phenyl, a21 = 0, b17 = 1, R17 = hydrogen, and ring A1 = Formula 1C (with b15-16 = 1, R15-16 = hydrogen, and X11 = O) of Applicant’s Formulae 1A, 1A-2, 1A(1).  Ito et al. further discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers:  anode, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode; its inventive compounds serve as host material which is in combination with dopant material in the light-emitting layer ([0086], [0088]).  The dopant (light-emitting) material includes the following:

    PNG
    media_image2.png
    92
    111
    media_image2.png
    Greyscale

(page 26) such that n81 = 0, n82 = 3, Y2-3 = C, a81-82 = 1, R81-82 = hydrogen, CY1 = benzene, and CY2 = isoquinoline of Applicant’s Formula 81.

7.	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahn et al. (WO 2013/122402 A1).
	Ahn et al. discloses the following compound:

    PNG
    media_image3.png
    182
    174
    media_image3.png
    Greyscale

(page 10) such that X4 = O, b5-6 = 1, R5-6 = hydrogen, X1-3 = N, a4 = 0, b4 = 1, R4 = phenyl, a21 = 0, b17 = 1, R17 = hydrogen, and ring A1 = Formula 1C (with b15-16 = 1, R15-16 = hydrogen, and X11 = N-phenyl) of Applicant’s Formulae 1A, 1A7, 1A(3).  Ahn et al. further discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode; its inventive compounds serve as host material which is in combination with dopant material in the light-emitting layer ([70]-[71], [222]).  The dopant (light-emitting) material includes the following:

    PNG
    media_image4.png
    143
    69
    media_image4.png
    Greyscale

(page 22) such that n81 = 0, n82 = 3, Y2-3 = C, a81 = 2, a82 = 1, R81 = unsubstituted C1 alkyl group (methyl) or unsubstituted C6 aryl group (phenyl), R82 = hydrogen, CY1 = pyridine, and CY2 = benzene of Applicant’s Formula 81.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2013-026529 A).
	Ito et al. discloses the condensed-cyclic compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection; the compound is shown below:  

    PNG
    media_image1.png
    103
    103
    media_image1.png
    Greyscale

(page 22).  Ito et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    75
    421
    media_image5.png
    Greyscale

([0001]) where Az = formula (3) ([0025]) as shown below:

    PNG
    media_image6.png
    113
    204
    media_image6.png
    Greyscale

(page 2) where Y1-5 = C or N, producing pyridine, diazine, triazine, and the like ([0009], [0016]).  However, Ito et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify the compound as disclosed by Ito et al. (above) such that it corresponds to 14.  The motivation is provided by the fact that the modification merely involves exchange of one group (CH or diazine) for a functional equivalent (N or triazine, respectively), which is easily envisioned from the scope of Ito et al.’s formula, thus rendering the production predictable with a reasonable expectation of success.

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2013/122402 A1).
	Ahn et al. discloses the condensed-cyclic compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection; other embodiments are disclosed, including the following: 

    PNG
    media_image7.png
    182
    203
    media_image7.png
    Greyscale

(page 13).  Ahn et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image8.png
    195
    313
    media_image8.png
    Greyscale

([11]) where L1-2 = single bond or substituted or unsubstituted C6-30 arylene group and Y1 = O, S, among others ([14], [16]).  However, Ahn et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify compound C-72 as disclosed by Ahn et al. (above) such that it corresponds to 702.  The motivation is provided by the fact that the modification merely involves the substitution of one group (phenylene) for a functional equivalent (single bond) selected from a highly finite list (and easily envisioned from the scope of Ahn et al.’s formula), thus rendering the production predictable with a reasonable expectation of success.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786